Citation Nr: 0303046	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  97-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for diarrhea and stomach 
cramps due to Chloroquine-Primaquine and/or Dapsone use in 
the prevention of malaria.

(A decision concerning the issues of entitlement to service 
connection for visual disorders and headaches is deferred 
pending further development by the Board).


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to September 
1968 including a tour of duty in Vietnam.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision in 
which the regional office (RO) denied entitlement to service 
connection for vision disorders, headaches, a stomach 
disorder, and diarrhea.  The Board issued a decision in 
August 1998 denying these claims.  The veteran appealed the 
case to the U.S. Court of Appeals for Veterans Claims (CAVC).  
In a December 2000 order, CAVC vacated the August 1998 
decision and remanded the case to the Board.  The Board 
remanded the case for additional development in August 2001.

The Board notes that while this case was pending at CAVC, the 
RO, in July 2000, determined that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for vision disorders and headaches.  
Following a notice of disagreement, the RO issued a statement 
of the case on this issue and the veteran submitted a VA Form 
9 in January 2001, in which he requested a Travel Board 
hearing.  However, these are same issues addressed by CAVC in 
its December 2000 order.  Therefore, these issues are 
deferred pending a final decision by the Board.

The Board is undertaking additional development on the issues 
of entitlement to service connection for vision disorders and 
headaches pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.

FINDING OF FACT

There is no competent medical evidence of record of a 
diagnosis of a current disability from a stomach disorder or 
diarrhea that is related to a disease or injury incurred 
during his active duty service.  


CONCLUSION OF LAW

A stomach disorder or diarrhea was not incurred or aggravated 
during the veteran's service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection for a Stomach Disorder and Diarrhea

The veteran contends that he has current disability from a 
stomach disorder and diarrhea as a result of a medication he 
was required to take for malaria while serving in Vietnam.

For the reasons and bases discussed below, the Board finds 
that the veteran does not have current disability from a 
stomach disorder or diarrhea that is a result of a disease or 
injury incurred during his active military service, or that 
is related to side effects of medication he took during such 
service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service medical records show that during treatment in 
September 1966, the veteran complained of developing nausea, 
diarrhea and abdominal cramping after taking malaria pills 
every week.  The impression was gastrointestinal reaction to 
Chloroquine-Primaquine.  A December 1966 treatment note 
indicated that the veteran awoke with vomiting, abdominal 
cramps and diarrhea.  The impression was gastroenteritis.  At 
a September 1967 medical examination, the veteran's abdomen 
and viscera were clinically normal.  No significant interval 
history was noted.  Military treatment notes dated in October 
and November 1967 disclose that the veteran reported having 
diarrhea off and on, both during and since his service in 
Vietnam, but he denied having stomach ache or cramps.  In 
November 1967, the veteran had nausea and vomiting.  The 
impression was gastroenteritis.  At his August 1968 
separation examination, the veteran denied a history of 
stomach and intestinal trouble, although he did report having 
had surgery for appendectomy when he was 17 years old.  
Evaluations of the veteran's abdomen and viscera were 
clinically normal. 

During a March 1969 VA examination, the veteran complained of 
waxing and waning abdominal cramps and diarrhea.  He denied 
having fever.  The cramps were localized to the lower 
abdominal region.  A laboratory test for ova and parasites 
was negative.  A radiological study with a barium enema was 
negative.  An examiner reported a diagnosis of "record of 
malaria".

The claims file does not contain VA or private medical or 
treatment records that document complaints, diagnoses, or 
treatment of a stomach disorder or diarrhea after the 
veteran's separation from service in 1968.

The veteran has asserted that while he was serving in 
Vietnam, he was required to take a medication for prevention 
of malaria in a dose of 500 milligrams once per week.  In an 
April 1978 letter, the Department of the Army confirms that 
chloroquine phosphate tablets in a dosage of .5 gram were 
used in Vietnam for either the prevention or treatment of 
malaria.  In an April 1996 letter, the veteran's commanding 
officer while in Vietnam confirmed that the veteran was 
required to take chloroquine/primaquine for the prevention of 
malaria and that the veteran had "adverse reactions" to the 
medication for which he sought medical treatment.   The 
veteran has submitted medical literature which indicates that 
possible side effects from the medication include anorexia, 
nausea, vomiting, abdominal cramps, and diarrhea.

During a November 1997 hearing, the veteran did not assert 
that he had current disability from a stomach disorder or 
diarrhea.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
See Grottveit v. Brown,  
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  There is no evidence of record indicating 
that the veteran has specialized medical training so as to be 
competent to render a medical opinion.

The Board considered the medical treatises submitted by the 
veteran which indicate that possible side effects of the use 
of Chloroquine-Primaquine and Dapsone include nausea, 
vomiting and abdominal cramps.  However that evidence does 
not specifically address this veteran's case.  The question 
of whether medical texts are sufficient to support a VA claim 
has been considered by the Court, and the rule that has 
evolved is that generic medical literature which does not 
apply medical principles regarding causation or etiology to 
the facts of an individual case does not provide competent 
evidence to establish the nexus element.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996), Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Sacks v. West, 11 Vet. App. 314 
(1998).  On the other hand, in the case of Wallin v. West, 11 
Vet. App. 509 (1998), the Court suggested that medical 
treatise information may be regarded as competent evidence 
where "standing alone, [it] discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion."  Here, the medical treatises submitted by 
the veteran fall squarely into the category of generic 
medical treatise literature that does not apply to the 
specific facts of the present claim.  The literature suggests 
that possible side effects from use of certain malaria 
suppressive drugs include nausea, vomiting, and cramps.  The 
veteran had such symptoms in service.  However, the same 
literature does not indicate that such symptoms continue 
after the use of the drug is discontinued.  Therefore, such 
literature is not sufficient to establish a nexus between the 
veteran's current complaints and the use of such drugs in 
service.

The Board has reviewed the entire record and finds that the 
veteran does not have current disability from a stomach 
disorder or diarrhea as a result of a disease or injury 
incurred during his active military service.  Although, while 
in service, he did have side effects of nausea, vomiting and 
stomach cramps which were associated with the use of a 
malaria preventive drug, it has not been shown that any 
current disability is associated with the use of such 
medicine in service.  It appears that the symptoms abated 
with discontinuance of the medicine.  This finding is based 
on the lack of any abnormal clinical findings at the time of 
the veteran's separation from service and the lack of 
abnormal clinical findings during his VA examination in March 
1969.  Additionally, the record contains no clinical findings 
of continuity of symptomatology since the veteran's 
separation from service.  Finally, the record does not show 
complaints, findings or diagnoses of current stomach or 
gastrointestinal disorder. 

Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .."  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  A current 
disability is required to establish service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for a stomach disorder or 
diarrhea.  Accordingly, the claim for service connection is 
denied. 

II.  Applicability and Compliance with VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by the May 1996 rating decision, 
the December 1996 statement of the case, the Board's August 
1998 decision, and the December 2002 supplemental statement 
of the case.  In particular, October 2001 and June 2002 
letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence. Thus, VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the veteran's service medical 
records, VA clinical records and examination reports, and 
private medical records.  The RO has obtained all relevant 
records identified by the veteran or otherwise evident from 
the claims folder.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  As the claims file does 
not contain evidence that the veteran has current disability 
from a digestive disorder that is related to malaria 
suppressing medication taken in service, the Board does not 
deem a VA examination necessary to decide this claim.  In 
absence of current disability and an indication that the 
claimed disability is related to service, no such examination 
is necessary.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for a stomach disorder and 
diarrhea is denied.




		
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

